UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, Case No. 2:07CR00392-01 WBS
Plaintiff,
v. ORDER FOR RELEASE
OF PERSON IN CUSTODY

STEVEN HAROLD CEBELINSKI,

Defendant.

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release Steven Harold Cebelinski Case 2:07CR00392-01 WBS
from custody for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of
Unsecured bond
_ Appearance Bond with 10% Deposit
_ Appearance Bond secured by Real Property
| Corporate Surety Bail Bond

X_ (Other)_ Defendant was sentenced to a term of TIME SERVED.
Issued at _Sacramento,CA_on_ August 26.2019 at_//:Z6am._.

 

By gee Cer Lert 4. bbubOo—
William B. Shubb,
United States District Judge

Orig & Copy: USM

 
